        Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 1 of 26




                  IN THE UNITED STATES DISTRICT COURT
                                                                            2/21/2019
                      FOR THE DISTRICT OF MONT ANA

                                   HELENA DIVISION



 UNITED STATES OF AMERICA,
                                                       CV 15-78-H-CCL
                      Plaintiff,
                                                          OPINION
        vs.
                                                             &
                                                           ORDER
 GEORGE KORNEC, PHILIP NAPPO,
 INTERMOUNTAIN MINING AND
 REFINING, LLC,

                      Defendant.



      Before the Court are the parties' cross-motions for summary judgment.

Having reviewed the briefs and the record and no party having requested oral

argument, the Court is prepared to rule.

BACKGROUND

      Plaintiff United States seeks a declaration that the Defendants in this case

are illegally and unlawfully interfering with the property of the United States by
         Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 2 of 26




their failure to comply with the applicable regulations governing the surface land

of certain unpatented mining claims known at the White Hope, Sammy K, and

Silver Dollar mining claims (collectively the White Hope mining claims). Absent

a Plan of Operation that has been approved by the U.S. Forest Service, the United

States further seeks an injunction requiring Defendants to remove an unauthorized

structure, remove unauthorized explosives stored at the site, and to cease and

desist interfering with public and Forest Service access to the unpatented mining

claims on public land, including removing of signage and locks, and to cease

threatening members of the public and government employees and contractors

with criminal trespass. The United States also asks the Court to award it damages

in the amount of its costs incurred for restoring or rehabilitating the surface

property of the White Hope mining claims, should Defendants fail to cure their

noncompliance by a date certain.

      In their Counterclaim, Defendants seek a declaratory judgment declaring

that they have property rights in the White Hope, Sammy Kand Silver Dollar

mining claims under the Mining Laws of the United States, 30 U.S.C. § 2, the

United States Constitution, and the Montana Constitution. Defendants seek an

injunction to prevent the Forest Service from interfering with or damaging their

property rights.


                                          2
           Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 3 of 26




FACTUAL STATEMENT

         In 1924, Walt O'Connor located the White Hope Group ofunpatented

mining claims. His brother-in-law, Sam Komec, began working with him on the

claims in 1928 and the claims were eventually passed to White Hope Mine, Inc.

George Komec was the Secretary Treasurer of White Hope Mine, Inc. (Doc. 59 at

,r 1).   White Hope Mine, Inc. abandoned its mining claims in 1986 by failing to

submit the necessary paperwork in an envelope postmarked on or before

December 30 of the previous year. (Doc. 59 at ,r,r 4 - 6). White Hope Mine, Inc.,

did not appeal the abandonment decision, which was made by the Department of

Interior, Bureau of Land Management (BLM), instead refiling on 36 of the claims.

(Doc. 59 at ,r,r 10 - 11).

         White Hope Mine Inc. transferred its mining claims to Intermountain

Mining & Refining, LLC (Intermountain) on October 8, 2010. (Doc. 59 at ,r 3).

As of August 31, 2015, Intermountain had ten active unpatented mining claims

with BLM relevant to this suit: Sammy K, Silver Dollar and White Hope 1 through

8. (Doc. 59 at ,r 12).

         At the end of February 2012, George Komec, on behalf of Intermountain,

submitted a proposed Plan of Operations for exploration of the White

Home/Sammy Kand Silver Dollar mining claims. (Doc. 59 at ,r 60). District

                                          3
         Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 4 of 26




Ranger Kamps signed the Plan of Operations on March 12, 2012. (Doc. 59 at ,i

62).

        The duration of the operation contemplated by the 2012 plan was less than

two years, through 2014. (Admin. Rec. at 591 ). There was nothing included

under the "Access" portion of the 2012 plan. (Admin. Rec. at 592 - 593). The

project description in the 2012 plan states: "Cutting of bug killed trees around

buildings to prevent damage. Will have Forest Service personnel review before

we start this removal. Larger trees will be used for retimbering the mine, small

trees and material from the prep for the timbers will be purchased with a firewood

permit for the crews quarters and office. Sample materials will prossecced [sic]

using a wave table as long as water is available." (Admin. Rec. at 594). The only

structures described in the 2012 plan were office and crew quarters, compressor

house, storage and sample concentrator building and a travel trailer. (Admin. Rec.

at 594). The only explosives referenced in the 2012 plan were one box of

dynamite, one sack of nitrate and two boxes of blasting caps. (Admin. Rec. at

596).

        In August of 2013, District Ranger Kamps received complaints that

members of the public were being told that they could not trespass or hunt on

George Kornec's claim. (Admin. Rec. at 1306). Forest Service personnel

                                          4
         Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 5 of 26




conducted a site visit on August 13, 2013, and noted that "no trespassing" signs

were placed on a post behind the gate, which constituted an unauthorized activity.

(Admin. Rec. at 1759). Phil Nappo and George Kornec were both present during

the site visit and, after some discussion, agreed to remove the signs. (Admin. Rec.

at 1761 ). In April of 2014, Forest Service personnel conducted two onsite

inspections, both of which revealed unauthorized activities. (Doc. 59 at~~ 69 -

70).

        On June 6, 2014, George Komec submitted a new proposed Plan of

Operations. (Doc. 59 at~ 71 ). The type of operation was described as

"development and mining" (Admin. Rec. at 637) in addition to lode exploration,

which was the type of operation listed on previous proposed plans. (See e.g.

Admin. Rec. at 591). The duration of the operation contemplated by the 2014

proposed plan was a minimum of two years. (Admin. Rec. at 637). The 2014

proposed plan included extensive information in the "Access" portion, stating in

part:

             A Forest Road ends at a currently locked gate at the
             point where the road intersects the Operator's mining
             claims. An unnumbered road which is shown in the
             Helena National Forest's travel plan, but the legal status
             of which is uncertain, runs from the gate to the mine
             buildings shown on the map .... The road has in the past
             been gated and locked at a point before entering onto the

                                         5
        Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 6 of 26




            Operator's claims to prevent vehicle access through this
            active mining operation, in response to past acts of
            vandalism and to safeguard the Operator's property
            interests and personnel safety, to protect the public and
            protect the Operator from potential liability for injuries
            to the public, given the use of mechanical equipment in
            the conduct of the mining operations .... With the road
            gate closed and locked, members of the public can pass
            through the Operator's claim on foot, and this has proved
            to be a workable compromise in terms of providing
            access through the property. Removing the lock and
            opening the gate would create an unreasonable burden to
            the Operator, and on its principal George Komec, as the
            Operator exercises its statutory and regulatory rights as a
            claimant under applicable federal land and mining law,
            as implemented by the courts and federal agencies. To
            enhance security while still providing for foot access
            through the Operation, Operator will post signs instruct
            [sic] hikers to say [sic] on the road as it passes through
            the operation, in the following terms: "Active Mining
            Operation. Stay on Road." Existing road on the mining
            claims which branch off the Forest Road may be closed
            with a chain and posts and marked with a sign saying
            "Active Mining Operation Stay Out." The agency will
            mark the Forest Road at appropriate locations withing
            [sic] the mining claims with Forest Road number signs.

(Admin. Rec. at 639). The project description in the 2014 proposed plan states:

               The project is an underground mining operation using
               blasting and mechanical means to mine ore and, as
               necessary for ore removal, barren rock. Ore will be
               removed from underground workings, stored on the
               surface, pending milling, concentration and/or
               transportation off site. At present the processing
               operations on site consist of crushing the ore and
               concentrating it by means of a wave table. Barren

                                         6
        Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 7 of 26




               rock will not be removed from underground workings
               or will be replaced in underground workings and not
               stored on the surface. Dead trees on site will be cut
               and utilized from time to time for mine timbering.
               Small trees and material from the prep for the timbers
               will be used as firewood for the crews quarters and
               office.

(Admin. Rec. at 640). The "Structures" section of the 2014 proposed plan

included a reference to a "12 x 20 single vehicle garage" along with office and

crew quarters, compressor house, storage and sample concentrator building listed

on the approved 2012 plan. (Admin. Rec. at 640). The "Hazardous Substances"

section of the proposed 2014 plan included the following reference to explosives:

"Explosives use on site is minimal as blasting is used only to supplement electric

rock drills. Blasting powder will be stored in an ATF-approved magazine located

as indicated on the attached map." (Admin. Rec. at 642).

      The Court has compared the Plan of Operations submitted in February and

approved in March of2012 (Admin. Rec. at 591 - 598) and the Plan of Operations

proposed in June of2014 (Admin. Rec. at 637 - 644). This comparison reveals

that the operation contemplated by the 2014 plan is far more extensive than the

operation contemplated by the 2012 plan. The plan approved in 2012, like plans

proposed before it, primarily involved exploration with minimal site disturbance.

The operation contemplated by the 20 I 4 plan involved underground mining using

                                         7
           Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 8 of 26




blasting and mechanical means with ore to be stored on the surface and processed

on-site.

      Amberdawn Kamps, who was then the District Ranger for the Lincoln

Ranger District of the Helena National Forest, sent Mr. Kornec and Mr. Nappo a

letter on July 9, 2014, explaining that her staff needed more than 30 days to review

their proposed plan and warning that the proposed plan would likely require a new

NEPA analysis. In her letter, District Ranger Kamps also referenced the

unauthorized structure erected after the October 2013 inspection and noticed by

her staff during their April 7, 2014, site visit. She warned Mr. Kornec and Mr.

Nappo that "activities on your unpatented mining claims must remain in

compliance with your existing POO and our regulations until the new POO is

approved." (Admin. Rec. at 1001).

      On August 19, 2014, the Forest Service issued a Notice of Noncompliance

to George Komec and Phil Nappo and Intermountain. (Doc. 59 at ,r 80).

Intermountain and its members, George Kornec and Phil Nappo, (collectively

Intermountain) appealed the first two elements of the Notice of Noncompliance:

(1) the construction of the garage building without authorization under an

approved plan of operation; and (2) the cutting of trees on the White Hope and

Silver Dollar mining claims without authorization under an approved plan of

                                         8
          Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 9 of 26




operation. (Admin. Rec. at 1941 ). lntermountain requested oral presentation.

(Admin. Rec. at 1946). The request was granted and the oral presentation was

held on November 6, 2014. (Admin. Rec. at 2096).

         Although lntermountain appealed the decision that the firewood was cut

without authorization, it agreed to pay for four cords of cut firewood. (Admin.

Rec. at 2084). Rather than denying that the garage structure was constructed

without authorization, Intermountain argued that the building was not

"unreasonably causing injury, loss or damage to surface resources" and "should be

allowed to remain on site until the Forest Service has completed its review of

Intermountain's proposed plan of operations." (Admin. Rec. at 2081 ).

         The Forest Supervisor issued his decision on December 3, 2014, holding

that the District Ranger's decision was "reasoned" and "complied with all the

laws, regulations, and policy." (Admin. Rec. at 2096). The Forest Supervisor

affirmed the District Ranger's decision to have the unauthorized garage removed

from the National Forest and instructed that the site of the unauthorized garage

building be reclaimed after the structure was removed. The Forest Supervisor

extended the date for removal through June 30, 2015, since the date that the

District Ranger instructed the structure be removed had passed. (Admin. Rec. at

2096).


                                          9
        Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 10 of 26




      The Forest Supervisor affirmed the District Ranger's decision to bill

Intermountain for the wood that was cut, but reduced the number of cords to four,

based on Intermountain's modified request for relief, made at the oral presentation.

(Admin. Rec. at 2097). The Forest Supervisor instructed that the four cords be cut

to lengths of six feet or less within 14 days of receipt of the decision, remain on

the claim, and not be sold. (Admin. Rec. at 2097).

      In early February 2015, George Komec submitted a proposed Plan of

Operations on behalf oflntermountain. (Doc. 59 at ,r 98). The duration of the

operation contemplated by the 2015 proposed plan was ten years. (Admin. Rec. at

650). The 2015 proposed plan includes extensive information in the "Access"

portion, which is substantially the same as the information in the "Access" section

of the proposed 2014 plan. (Admin. Rec. at 651 ). The project description in the

2015 proposed plan is also substantially the same as that found in the 2014

proposed plan. (Admin. Rec. at 653). The "Structures" section of the 2015

proposed plan included a reference to a "12x20 Storage garage" (Admin. Rec. at

653)- the same unauthorized garage that was to be removed by June 30, 2015,

according to the Forest Supervisor's order. (Admin. Rec. at 2096).

      Within one month of receiving the 2015 proposed plan, the Forest Service

sent Mr. Komec a letter explaining that the Minerals Staff was reviewing the

                                          10
           Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 11 of 26




proposed plan. (Doc. 59 at ,i 103). Forest Service personnel met with Mr. Komec

and Mr. Nappo in June and July of2015 to discuss the proposed plan. (Doc. 59 at

,I 107).

       In early August of 2015, Mr. Komec and Mr. Nappo sent a letter to the

Lincoln Ranger District revoking "all prior signatures affixed to any and all plans

of operation submitted on behalf of George Kornec, Phil Nappo, White Hope

Mine, Inc., and Intermountain Mining and Refining." (Admin. Rec. at I 059). The

letter was dated August 3, 2015 and the envelope was postmarked August 5, 2015.

(Admin. Rec. at I 060). Mr. Komec and Mr. Nappo signed another letter dated

August 3, 2015, and addressed to Helena National Forest Supervisor Office and

Lincoln Ranger District notifying the United States Forest Service, its employees,

contractors and agents that they must coordinate future entry onto the White Hope

Mining Claim with the claim owners or risk arrest for trespassing under Montana

law. (Admin. Rec. at 1061).

     On August 31, 2015, Mr. Komec, on behalf of Intermountain, submitted a

proposed Plan of Operations substantially similar to the plan proposed in February

of that year. (Admin. Rec. at 709). The expected duration of the project was

reduced from ten to five years. (Cf Admin. Rec. at 650 and 709). A reference to

ATF jurisdiction over possession of and security of explosives was added to

                                         lI
        Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 12 of 26




Section IV, D (Admin. Rec. at 712) and Section V, G. (Admin. Rec. at 714). A

reference to approval by ATF and the Lewis and Clark County Sheriff was also

added to Section V, G. (Admin. Rec. at 712). Additional positive information

about water quality was added to Section V, B, (Admin. Rec. at 713), a notation

that reclamation of the area at White Hope #7 had improved the scenic value of

that area was added to Section V, D, (Admin. Rec. at 713), and reference to the

historical importance of mining was added to Section V, F, the "Cultural

Resources" section. (Admin. Rec. at 714). It does not appear that the Forest

Service responded to the August 2015 proposed plan.

      On November 9, 2016, Phil Nappo submitted a proposed Plan of Operations

on behalf of Intermountain, which was substantially similar to the August 3 0,

2015, proposed plan. (Supp. Admin. Rec. at 2375 - 2383). The expected duration

of the project was only one year. (Supp. Admin. Rec. at 2375). Although changes

were made to the access section, the proposed plan contemplates a double lock on

the gate into the mining claim site limiting entry to the mining site operator and

Forest Service personnel and blocking public access. (Supp. Admin. Rec. at

2376). The "Structures" section continues to reference the 12 x 20 storage garage,

(Supp. Admin. Rec. at 2378), which was to have been removed by June 30, 2015.

      The Forest Supervisor acknowledged receipt of the November 9, 2016,

                                         12
        Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 13 of 26




proposed plan on December 9, 2016. (Supp. Admin. Rec. at 2384). On January

30, 2017, the Forest Service responded to the November 9, 2016, proposed plan

with its completeness review. (Supp. Admin. Rec. at 2440 - 2446). The Forest

Services's seven-page letter included detailed requests for additional information.

(Supp. Admin. Rec. at 2440 - 2446). The letter was sent certified mail, return

receipt requested on February 7, 2017, and was returned unclaimed on February

23, 2017. (Supp. Admin. Rec. at 2447).

LEGAL STANDARD

      The Court previously determined that the appropriate standard of review is

the deferential "arbitrary and capricious" standard provided by the Administrative

Procedures Act, 5 U.S.C. § 706, which also provides the necessary waiver of

sovereign immunity for equitable relief. (Doc. 30). "' [T]he focal point for judicial

review should be the administrative record already in existence, not some new

record made initially in the reviewing court."' Florida Power & Light v. Lorion,

470 U.S. 729, 744 (1985) (quoting Camp v. Pitt, 411 U.S. 138, 142, 93 S.Ct. 1241,

1244, 36 L.Ed.2d 106 (1973)). With a few exceptions not shown to be present in

this case, the Court's review is limited to the administrative record. 5 U.S.C.

§ 706. The factual statement provided above is therefore drawn from the

Administrative Record and Supplemental Administrative Record provided by the

                                         13
       Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 14 of 26




United States. The Court has paid particular attention to those portions of the

record cited by Defendants in their Statement of Undisputed Facts (Supplemental).

(Doc. 61).

      Because the Court is conducting a review under the administrative

procedures act, it "will reverse the agency action only if the action is arbitrary,

capricious, an abuse of discretion, or otherwise contrary to law." Ecology Ctr. v.

Castaneda, 574 F.3d 652, 656 (9 th Cir. 2009) (citing 5 U.S.C. § 706(2)).

      The United States also seeks summary judgment as to its request for

declaratory relief and injunctive relief, which goes beyond the final determinations

made in the administrative proceeding. The United States asks the Court to order

removal of unauthorized explosives stored on Defendants' unpatented mining

claims. (Doc. 1 at 14, ,i 2). The United States also asks the Court to restrain

"Defendants and all persons acting in concert or participation with Defendants

from interfering with public, or Forest Service access, to the White Hope mining

claims" and to order Defendants to remove locks and signage. (Doc. I at 14, ,i 3).

      Defendants also seek summary judgment on their counterclaims for a

declaratory judgment declaring that they have property rights in the White Hope,

Sammy K and Silver Dollar mining claims and an injunction preventing the Forest

Service from interfering with or damaging their property rights.

                                           14
        Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 15 of 26




       Fed.R.Civ.P. 56(a) permits a party to seek summary judgment "identifying

each claim or defense-or the part of each claim or defense-on which summary

judgment is sought." Summary judgment or adjudication is appropriate when the

movant shows "there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter oflaw." Fed.R.Civ.P. 56(a); Matsushita Elec.

Indus. v. Zenith Radio Corp., 475 U.S. 574,587 (1986); T W. Elec. Serv., Inc. v.

Pacific Elec. Contractors Assn., 809 F.2d 626, 630 (9th Cir.1987).

       Both parties have overcome the first hurdle to obtaining summary judgment,

as they agree that there are no disputed issues of material fact. The Court must

therefore decide the legal issues raised by the cross-motions for summary

judgment.

DISCUSSION

      The first issue that must be addressed in deciding this case is whether

Defendants' unpatented mining claims are subject to regulation by the United

States Forest Service. Defendants argue that their mining claims are exempt from

restraints imposed by federal laws enacted after their claims were staked by their

predecessors in interest.

      The general mining law of the United States was first established "in

skeletal form in 1866, and in substantially its current form in the Mining Law of

                                         15
       Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 16 of 26




1872." United States v. Shumway, 199 F.3d I 093, I 098 (9 th Cir. 1999). The

Mining Law of 1872, codified at 30 U.S.C. § 22 et seq., allows "United States

citizens to go onto unappropriated, unreserved public land to prospect for and

develop certain minerals. 'Discovery' of a mineral deposit, followed by the

minimal procedures required to formally 'locate' the deposit, gives an individual

the right of exclusive possession of the land for mining purposes." United States

v. Locke, 471 U.S. 84, 86 (1985). "This right was limited by the Surface

Resources and Multiple Use Act of 1955, which reserved to the United States the

right to manage and dispose of surface resources on unpatented mining claims;"

provided that the surface use does not interfere with the mining operation. United

States v. Doremus, 888 F.,2d 630,632 (9 th Cir. 1989).

      The claims at issue here were originally located by Walt O'Connor in 1924

and eventually passed to White Hope Mine Inc. While the claims located in 1924

were not subject to the Surface Resources and Multiple Use Act of 1955, White

Hope Mine, Inc. forfeited those claims in 1986 by failing to follow the procedures

established in 1976 by the Federal Land Policy and Management Act (FLPMA).

      Congress enacted FLPMA in response to the "virtual chaos" created on

public lands by the existence of more than six million unpatented and unrecorded

mining claims with no system in place to allow public land managers to identify

                                         16
        Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 17 of 26




those claims. Locke, 471 U.S. at 86 - 87. FLPMA "establishes a federal recording

system that is designed both to rid federal lands of stale mining claims and to

provide federal land managers with up-to-date information that allows them to

make informed land management decisions." Id. at 87.

      FLPMA imposed two general requirements on claims located prior to its

enactment. The first, which is not at issue here, required initial registration of the

claims with the BLM. The second requires claimants to file with the appropriate

state official and the BLM "in the year of the initial recording, and 'prior to

December 31 ' of every year after that ... a notice of intention to hold the claim, an

affidavit of assessment work performed on the claim, or a detailed reporting

form." Locke, 471 U.S. at 87 - 89.

      Although George Komec signed his affidavit on December 30, 1985,

(Admin. Rec. at 2264) he did not send it to the BLM until December 31, 1985, as

evidenced by the December 31, 1985, postmark. (Admin. Rec. at 2266). The

annual filing requirement established by FLPMA states that documents are to be

filed "prior to December 31 of each year," 43 U.S.C. § 1744(a) and provides that

failure to timely file the required documents "shall be deemed conclusively to

constitute an abandonment of the mining claim ..." 43 U.S.C. § l 744(c).




                                          17
        Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 18 of 26




       The United States Supreme Court has considered and rejected the argument

that documentation submitted by a claimant on December 3 1 meets the

requirement that documents are to be filed annually "prior to December 31,"

Locke, 471 U.S. at 95, and the argument that submission on December 31 could

constitute substantial compliance with the filing deadline. Id. at 100.     Failure to

submit the claim prior to December 31 results in loss of the claim, regardless of

the reason for failure to meet the deadline because "the failure to file on time, in

and of itself, causes a claim to be lost." Id.

      The United States Supreme Court also upheld the constitutionality of the

retroactive application ofFLPMA to claims located before its enactment in Locke.

Id. at 106 - 107. The Court also held that FLPMA's extinguishment ofa claim for

failure to meet the annual filing requirement does not constitute a "taking" in

violation of the 5th Amendment to the United States Constitution because it is the

claimant's failure to file on time that causes the right to be extinguished. Id. at

107. The Court also held that FLPMA does not violate the due process rights of

individuals and entities that located their claims prior to its enactment. Claimants

had three years in which to meet the statute's recording requirement and "the

specific annual filing obligation at issue" in both Locke and this case "is not

triggered until the year after which the claim is recorded initially... " Id. at 108.

                                           18
        Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 19 of 26




      Mr. Kornec registered the claims at issue in 1979, (Admin. Rec. at 2261),

and appears to have met his filing obligations on those claims in 1980 (Admin.

Rec. at 2286), in 1981 (Admin. Rec. at 2283), in 1983 (Admin. Rec. at 2274) and

in 1984 (Admin. Rec. at 2272). Although Mr. Komec knew what the filing

requirements were and demonstrated his ability to meet those requirements in prior

years, he failed to do so in 1985, resulting in the loss of his claims. Mr. Komec

admitted in a letter to the BLM dated May 21, 1986, that his 1985 submission had

been post-marked a day late. (Admin. Rec. at 2220 - 2221).

      Unlike the claimants in Locke, Mr. Komec had the option of refiling his

claims. He stated in his May 1986 letter that he had refiled the claims that had

been abandoned. (Admin. Rec. at 2220). The Surface Resources and Multiple

Use Act of 1955 applies to the claims that were filed by Mr. Komec in 1986, after

the abandonment of his older claims. Those claims, including the claims at issue

in this case, are therefore subject to regulation by the United States Forest Service.

      The United States also argues that unpatented mining claims located on

national forest land before the enactment of the Surface Resources and Multiple

Use Act of 1955 are subject to Forest Service regulation based on the Organic

Administration Act of 1897 (Organic Administration Act). The Organic

Administration Act "established the national forest system" and authorizes the

                                          19
           Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 20 of 26




Secretary of Agriculture to promulgate rules and regulations to protect the national

forest lands from destruction an depredation." Clouser v. Espy, 42 F.3d 1522,

1529 (9 th Cir. 1994)(citing 16 U.S.C. § 551). The provision of the Organic

Administration Act which allows individuals to enter national forests for

"prospecting, locating, and developing the mineral resources thereof' makes it

clear that those individuals "must comply with rules and regulations covering such

national forests." 16 U.S.C. § 478.

       In Clouser v. Espy, the United States Court of Appeals for the Ninth Circuit

considered the provisions of the Organic Administration Act and engaged in an

extensive survey of Ninth Circuit cases involving the Forest Service's regulation

of mining claims, holding "there can be no doubt that the Department of

Agriculture possesses statutory authority to regulate activities related to mining -

even in non-wilderness areas 1 - in order to preserve the national forests." Clouser,

42 F.3d at 1530, citing I 6 U.S.C. § 55 I. If Mr. Komec had not abandoned his pre-

1955 claims, those claims would have been subject to regulation by the United

States Forest Service based on the provisions of the Organic Administration Act.

       1
         There were three claims at issue in Clouser, two of which were located within
designated "wilderness areas," and the Ninth Circuit engaged in a separate analysis in deciding
the Forest Service's regulatory authority over the Wilson Claim, which was not located in
designated "wilderness areas." Clouser, 42 F.3d at 1528. The Wilson Claim is also similar to
Defendants' claims because it was located (albeit in-validly) in 1934, id. at 1526, before the
passage of the Surface Resources and Multiple Use Act of 1955.

                                               20
       Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 21 of 26




       Although Defendants have a property interest in their unpatented mining

claims, that property interest is limited by both the Organic Administration Act of

1897 and the Surface Resources and Multiple Use Act of 1955. Defendants are

not entitled to the injunctive and declaratory relief sought in their counterclaim.

      "One of the clear purposes of the 1955 legislation was to prevent the

withdrawal of surface resources from other public use merely by locating a mining

claim." United States v. Curtis-Nevada Mines, Inc., 611 F .2d 1277, 1285 (9 th Cir.

1980). As explained above, Defendants abandoned their pre-1955 claims and their

current claims are subject to the Surface Resources and Multiple Use Act of 1955.

Their property interest in the claims therefore does not extend to excluding

members of the public and Forest Service personnel from their mining claims.

The government's request for an injunction restraining Defendants from

interfering with public and Forest Service access to the unpatented mining claims

at issue in this case and ordering Defendants to remove locks and signage will be

granted.

      Having determined that the Defendants' unpatented mining claims are

subject to regulation by the United States Forest Service, the Court must decide

whether the Forest Service's decisions relating to Defendants' mining claims in

the underlying administrative case were arbitrary and capricious.

                                         21
       Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 22 of 26




       1.    Decision regarding tree cutting.

      The Lincoln District Ranger determined that Intermountain and its

principals, Mr. Kornec and Mr. Nappo, violated Forest Service regulations by

cutting trees on the White Hope and Silver Dollar mining claims without

authorization under an approved plan of operation. The Forest Supervisor

affirmed the District Ranger's decision.

      Forest Service regulations prohibit "[c]utting or otherwise damageing any

timber, tree, or other forest product, except as authorised by a special use

authorization, timber sale contract, or Federal law or regulation." 36 CFR §

261.6(a). In its approved 2012 Plan of Operations, Intermountain noted that it

planned to cut "bug killed trees around buildings to prevent damage." The plan

also stated that the operators would "have Forest Service personnel review before

we start this removal." Mr. Komec and Mr. Nappo failed to get permission from

Forest Service personnel before removing the trees, thus violating their own plan

of operation and the regulation.

      Defendants argue that the Forest Service's determination that the tree

cutting was unauthorized was arbitrary and capricious because the Forest Service

Manual allows cutting of trees on a mining claim for mining uses and for

necessary clearing. The United States Court of Appeals for the Ninth Circuit

                                           22
        Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 23 of 26




rejected a similar argument in United States v. Doremus, holding "the Forest

Service Manual merely establishes guidelines for the exercise of the Services's

prosecutorial discretion, it does not act as a binding limitation on the Services's

authority." 888 F.2d at 633, n. 3. The District Ranger and the Forest Service were

acting within their authority when they ordered Defendants to pay for the trees that

were cut and their decision was not arbitrary and capricious.

      2.     Decision regarding unauthorized structure.

      The Lincoln District Ranger determined that Intermountain and its

principals, Mr. Kornec and Mr. Nappo, violated Forest Service regulations by

constructing a garage building without authorization under an approved plan of

operation. The Forest Supervisor affirmed the District Ranger's decision to have

the unauthorized garage removed from the National Forest and instructed that the

site of the unauthorized garage building be reclaimed after the structure's removal.

      Forest Service regulations prohibit "[c]onstructing, placing, or maintaining

any kind of road, trail, structure, fence, enclosure, communication equipment,

significant surface disturbance, or other improvement on Naional Forest System

lands or facilities without a special-use authorization, contract, or approved

operating plan when such authorization its required." 36 CFR § 261.1 O(a)

(emphasis added). The structure was constructed sometime between the Forest

                                          23
        Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 24 of 26




Service's October 2013 inspection and April 2014 site visit. (Admin. Rec. at

100 I). The structure was not referenced in or approved by the 2012 Plan of

Operations. (Admin. Rec. at 594). Intermountain did not deny that the structure

was built without authorization. (Admin. Rec. at 2081). The building of the

unauthorized structure clearly violated the plain language of the regulation and the

Forest Supervisor's order for its removal was not arbitrary and capricious.

       3.     Removal of explosives.

       The United States has moved for summary judgment on all relief requested

in its Complaint, which includes a request for removal of unauthorized explosives.

Although the issue regarding unauthorized explosives was not raised in the Notice

of Noncompliance and the United States has not referred the Court to any specific

regulation prohibiting the storage of explosives on National Forest Land, the

incendiary nature of explosives and the danger explosives pose to the National

Forest is clear.

       Before granting the government's request for removal of the explosives, the

Court must determine whether the Forest Service authorized the storage of

explosives. Defendants correctly point out that the storage of explosives on the

White Hope/Sammy K/Silver Dollar claims was authorized by the 2012 approved

plan. (Admin. Rec. at 596). Defendants forfeited the benefit of the approved 2012


                                        24
          Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 25 of 26




plan in August of 2015, when they sent the Forest Service a letter revoking "all

prior signatures affixed to any an all plans of operation submitted on behalf of

George Komec, Phil Nappo, White Hope Mine, Inc., and Intermountain Mining

and Refining." (Admin. Rec. at I 059). Defendants currently have no operating

plan in place and have not been authorized to store explosives on their mining

claims.

CONCLUSION AND ORDER

      As explained above, Defendants are not entitled to the right to exclusive

possession of the surface of their unpatented mining claims, which were filed in

1986. Defendants' actions on those claims are subject to regulation by the United

States Department of Agriculture, acting through the United States Forest Service,

under both the Organic Administration Act of 1897 and the Surface Resources and

Multiple Use Act of 1955. The Forest Service's enforcement of its duly

promulgated regulations is authorized by law and the Forest Service has not acted

arbitrarily or capriciously. Accordingly,

      IT IS HEREBY ORDERED that Defendants' motion for summary judgment

(Doc. 60) is DENIED and Plaintiff's motion for summary judgment (Doc. 53) is

GRANTED.




                                        25
           Case 6:15-cv-00078-CCL Document 74 Filed 02/21/19 Page 26 of 26




         IT IS FURTHER ORDERED that judgment shall enter declaring

Defendants' actions, as described in Plaintiffs Complaint, illegal and a violation

of the regulations governing the surface land of the unpatented mining claims at

issue in this case.

         IT IS FURTHER ORDERED that Defendants shall remove any

unauthorized locks, signs, explosives and the structure described on the February

9, 2015, proposed plan of operations as a 12 x 20 storage garage (Admin. Rec. at

653) on or before June 30, 2019. Should Defendants fail to comply with this

order, the United States may enter the mining claim area on or after July 1, 2019,

and remove the unauthorized locks, signs, explosives and structure and recover

damages from Defendants for the costs incurred for the removal and for restoring

and rehabilitating the surface area.

         The Clerk of Court is directed to enter judgment in accordance with this

order.

         Dated this 21 st day of February, 2019.




                                            26
